[Cite as State Farm Ins. v. Ohio Dept. of Transp., 2010-Ohio-4228.]

                                       Court of Claims of Ohio
                                                                                The Ohio Judicial Center
                                                                        65 South Front Street, Third Floor
                                                                                   Columbus, OH 43215
                                                                         614.387.9800 or 1.800.824.8263
                                                                                    www.cco.state.oh.us




STATE FARM INS.

        Plaintiff

        v.

OHIO DEPT. OF TRANSPORTATION

        Defendant

        Case No. 2010-02561-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On February 19, 2010, this court issued an entry requiring the corporate
entity to obtain counsel, have counsel file a notice of appearance, and file an amended
complaint. Plaintiff was also ordered to pay the $25 filing fee or to submit a poverty
statement. Failure to comply with this entry in 30 days would result in a dismissal of this
case.
        {¶ 2} A check of the docket reveals plaintiff has failed to comply with the court’s
entry of February 19, 2010. Therefore, this case is DISMISSED without prejudice. The
court shall absorb the court costs of this case.




                                                            ________________________________
                                                            DANIEL R. BORCHERT
                                                            Deputy Clerk
Case No. 2010-02561-AD         -2-   ENTRY



Entry cc:

State Farm Insurance
A/S/O Scott A. Wells
P.O. Box 2371
Bloomington, Illinois 61702

DRB/laa
Filed 5/5/10
Sent to S.C. reporter 9/2/10